BARRON, Judge
(dissenting).
On the basis of the record before us, to which we are restricted in our resolution of this issue, I find no evidence that the trial judge arrogated to himself any power that is solely within the province of the jury, or that any unusual circumstances exist amounting to a judicial usurpation of powers by the trial judge. A review of the correctness of the trial judge’s decision to grant a motion for a new trial is not within the purview of mandamus. In my view, intervention by mandamus is not merited. Therefore, I respectfully dissent.
Judgment reversed, Ala., 453 So.2d 1066, on remand, Ala.Cr.App., 453 So.2d 1067.